DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2021 has been entered.

Allowable Subject Matter
Claims 1, 3 – 4, 9 – 10, 12, 14, and 16 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a processor configured to correct a shake of the subject image by moving at least one of the imaging lens or the imaging element relative to one another according to the detected shake, wherein the processor is further configured to determine whether or not a movable range of a relative movement of the imaging lens or the imaging element, in which the shake of the subject image is corrected, is limited to an inside of a rectangle included in a circle according to at least one of an imaging mode, an imaging timing, or a relative position of the imaging lens and the imaging element, wherein a maximum of the movable range of the relative movement is the circlet wherein when a position of an 

Regarding claims 3 – 4, 9 – 10, 12, 14, and 16 - 19 claims 3 – 4, 9 – 10, 12, 14, and 16 - 19 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 20, the prior art of record fails to teach or fairly suggest an imaging lens allowing an incidence ray, which is incident from the subject, to be incident on the imaging element, at least one of the imaging lens or the imaging element being movable in a direction orthogonal to a direction of an optical axis of the incidence ray; detecting a shake of the imaging unit; correcting a shake of the subject image by moving at least one of the imaging lens or the imaging element relative to one another according to the detected shake; and determining whether or not a movable range of a relative movement of the imaging lens or the imaging element, in which the shake of the subject image is corrected, is limited to an inside of a rectangle included in a circle according to at least one of an imaging mode, an imaging timing, or a relative position of the imaging lens and the imaging element, wherein a maximum of the movable range of the relative movement is the circle, wherein when a position of an optical axis of the imaging lens is in the rectangle included in the circle, the movable range of the relative movement of the imaging lens is limited to the inside of the rectangle included in the circle; in combination with other elements of the claim.

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/USMAN A KHAN/
Usman Khan
11/29/2021Primary Examiner, Art Unit 2696